DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-35 and 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Manitz (DE 8809991 U).



    PNG
    media_image1.png
    1089
    842
    media_image1.png
    Greyscale

Regarding claim 24, Manitz teaches a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves 5, the central annular portion having at least one circumferential row of central blocks 4, comprising a plurality of central blocks, and at least two rows of lateral blocks 2 and 3, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks have a first and a second portion located opposite to each other relative to the equatorial plane (X-X), about 6 central blocks and 6 lateral blocks are shown on the figure, suggesting that the central blocks and the lateral blocks can have a circumferential dimension greater than 2% of a development extension of the tread band of the tire, the lateral blocks have an elongate portion and a head portion located at an end of the elongate portion; the elongate portion having a dimension (S1) in an axial direction and the head portion having a dimension (S2) in the axial direction, where S2 > S1, the elongate portion extends according to an extension direction forming an angle relative to the equatorial plane (X-X) comprised between 0° and 30°, the elongate portion has an axially outer lateral wall facing one of the circumferential grooves and an axially inner lateral wall facing one of the first and second portions of the central blocks, and the head portion has a first transverse wall forming with the axially inner lateral wall a concavity which points towards the equatorial plane (X-X) and wherein the first or the second portion of a central block subsequent in the axial direction faces the concavity and is at least partially surrounded by the axially inner lateral wall and by the first transverse wall (machine translation at paragraphs [0005]-[0021]; figure). Accordingly, it would have been obvious to one of ordinary skill in the art to use central blocks and lateral blocks with a circumferential dimension greater than 2% of a development extension of the tread band of the tire as being suggested by Manitz (see figure and annotated figure above).
Regarding claim 25, Manitz teaches that the head portion extends in the axial direction to be axially and/or circumferentially opposed to one of the first and second portions (figure and annotated figure above).
Regarding claim 26, Manitz teaches that the central blocks are circumferentially separated by first transverse grooves 7 and the lateral blocks are circumferentially separated by second transverse grooves 10 (machine translation at paragraph [0019]; figure).
Regarding claim 27, Manitz teaches that the first transverse grooves are circumferentially staggered relative to the second transverse grooves (figure and annotated figure above).
Regarding claim 28, Manitz teaches that the first and second portions of the central blocks have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (figure and annotated figure above).
Regarding claim 29, Manitz teaches that the first transverse wall is located opposite to the second transverse wall over at least 1/4 of an axial dimension of the second transverse wall (figure and annotated figure above).
Regarding claim 30, Manitz teaches that the second transverse wall of the first or second portions of the central blocks is located at least partially opposite to a second transverse wall of the central block subsequent in a circumferential direction (figure and annotated figure above).
Regarding claim 31, Manitz teaches that the lateral blocks of two different circumferential rows of lateral blocks have the head portions arranged to be oppositely oriented in the circumferential direction (figure and annotated figure above).
Regarding claim 32, Manitz teaches that in the tread band, a number of lateral blocks in each row of lateral blocks is substantially the same as a number of central blocks (figure).
Regarding claim 33, Manitz teaches that each shoulder annular portion has a row of shoulder blocks 1 comprising a plurality of shoulder blocks, and the blocks of the plurality are circumferentially separated from each other by shoulder transverse grooves 9 (machine translation at paragraphs [0014] and [0019]; figure).
Regarding claim 34, Manitz teaches that the central blocks are circumferentially separated by first transverse grooves 7 and the lateral blocks are circumferentially separated by second transverse grooves 10 (machine translation at paragraph [0019]; figure and annotated figure above). Further, either Manitz teaches (see figure) a configuration falling within the broadest reasonable interpretations of “aligned” and “substantially continuous”, or it would have been obvious to modify the configuration of the shoulder transverse grooves to be aligned with the second transverse grooves forming a substantially continuous channel between the shoulder annular portions and the central annular portion as being a minor modification of the tread, because the shoulder and second transverse grooves are only circumferentially separated from each other a small distance.
Regarding claim 35, Manitz teaches that the number of shoulder blocks is substantially equal to the number of lateral blocks (figure), and it would have been obvious to one of ordinary skill in the art to use a greater number of shoulder blocks than lateral blocks as a minor modification to the tread block pattern.
Regarding claim 38, Manitz teaches that the shoulder transverse grooves have a decreasing width moving towards the equatorial plane (figure).
Regarding claim 39, Manitz teaches creating a tire for a car (machine translation at paragraph [0004]), therefore given the disclosed tread pattern (see figure), Manitz suggests a circumferential length for the shoulder blocks of smaller than 55 mm.
Regarding claim 40, Manitz teaches that the first and second portions of a same central block are circumferentially staggered (figure).
Regarding claim 41, Manitz teaches that the elongate portion of the lateral blocks has an extension in a circumferential direction greater than an extension in the circumferential direction of the head portion (figure and annotated figure above).
Regarding claims 42-43, it would have been obvious to one of ordinary skill in the art to use circumferential grooves with a width greater than 7 mm and a depth greater than 10 mm as conventional widths and depths for passenger tire circumferential grooves.
Regarding claim 44, Manitz teaches that the circumferential grooves are zigzag (figure).
Regarding claim 45, Manitz teaches or suggests that the central annular portion has a void-to-rubber ratio smaller than 0.4 (see machine translation at paragraphs [0005]-[0007] and figure).
Regarding claim 46, Manitz teaches that the central and lateral blocks have a plurality of sipes 8 (machine translation at paragraph [0019]; figure).
Regarding claim 47, Manitz teaches a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves 5, the central annular portion having at least one circumferential row of central blocks 4, comprising a plurality of central blocks, and at least two rows of lateral blocks 2 and 3, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks are circumferentially separated by first transverse grooves, the central blocks have a first and a second portion located opposite to each other relative to the equatorial plane (X-X), about 6 central blocks and 6 lateral blocks are shown on the figure, suggesting that the central blocks and the lateral blocks can have a circumferential dimension greater than 2% of a development extension of the tread band of the tire, the lateral blocks have an elongate portion and a head portion located at an end of the elongate portion; the elongate portion having a dimension (S1) in an axial direction and the head portion having a dimension (S2) in the axial direction, where S2 > S1, the elongate portion extends according to an extension direction forming an angle relative to the equatorial plane (X-X) comprised between 0° and 30°, the elongate portion has an axially outer lateral wall facing one of the circumferential grooves and an axially inner lateral wall facing one of the first and second portions of the central blocks, and the head portion has a first transverse wall forming with the axially inner lateral wall a concavity which points towards the equatorial plane (X-X) and wherein the first or the second portion of a central block subsequent in the axial direction faces the concavity and is at least partially surrounded by the axially inner lateral wall and by the first transverse wall, the first and second portions of a same central block are circumferentially staggered, and the first and second portions have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (machine translation at paragraphs [0005]-[0021]; figure). Accordingly, it would have been obvious to one of ordinary skill in the art to use central blocks and lateral blocks with a circumferential dimension greater than 2% of a development extension of the tread band of the tire as being suggested by Manitz (see figure and annotated figure above).
Claims 24-28, 31-37 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. No. D744,413).










    PNG
    media_image2.png
    1089
    834
    media_image2.png
    Greyscale

Regarding claim 24, Chen teaches a design for a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves, the central annular portion having at least one circumferential row of central blocks, comprising a plurality of central blocks, and at least two rows of lateral blocks, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks have a first and a second portion located opposite to each other relative to the equatorial plane (X-X), about 11 central blocks and about 11 lateral blocks per side are shown on the figure, the figure showing an entire side of the tire, therefore teaching a specific embodiment where the central blocks and the lateral blocks can have a circumferential dimension of about 4.5% (100/22) of a development extension of the tread band of the tire, the lateral blocks have an elongate portion and a head portion located at an end of the elongate portion; the elongate portion having a dimension (S1) in an axial direction and the head portion having a dimension (S2) in the axial direction, where S2 > S1, the elongate portion extends according to an extension direction forming an angle relative to the equatorial plane (X-X) comprised between 0° and 30°, the elongate portion has an axially outer lateral wall facing one of the circumferential grooves and an axially inner lateral wall facing one of the first and second portions of the central blocks, and the head portion has a first transverse wall forming with the axially inner lateral wall a concavity which points towards the equatorial plane (X-X) and wherein the first or the second portion of a central block subsequent in the axial direction faces the concavity and is at least partially surrounded by the axially inner lateral wall and by the first transverse wall (figure 4 and annotated figure 4 above).  It would have been obvious to one of ordinary skill in the art to use the tread pattern of Chen in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Chen in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Chen's tread pattern.
Regarding claim 25, Chen teaches that the head portion extends in the axial direction to be axially and/or circumferentially opposed to one of the first and second portions (figure 4 and annotated figure 4 above).
Regarding claim 26, Chen teaches that the central blocks are circumferentially separated by first transverse grooves and the lateral blocks are circumferentially separated by second transverse grooves (figure 4 and annotated figure 4 above).
Regarding claim 27, Chen teaches that the first transverse grooves are circumferentially staggered relative to the second transverse grooves (figure 4).
Regarding claim 28, Chen teaches that the first and second portions of the central blocks have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (figure 4 and annotated figure 4 above).
Regarding claim 31, Chen teaches that the lateral blocks of two different circumferential rows of lateral blocks have the head portions arranged to be oppositely oriented in the circumferential direction (figure 4 and annotated figure 4 above).
Regarding claim 32, Chen teaches that in the tread band, a number of lateral blocks in each row of lateral blocks is substantially the same as a number of central blocks (figure 4).
Regarding claim 33, Chen teaches that each shoulder annular portion has a row of shoulder blocks comprising a plurality of shoulder blocks, and the blocks of the plurality are circumferentially separated from each other by shoulder transverse grooves (figure 4).
Regarding claim 34, Chen teaches that the central blocks are circumferentially separated by first transverse grooves and the lateral blocks are circumferentially separated by second transverse grooves and the shoulder transverse grooves are aligned with the second transverse grooves forming a substantially continuous channel between the shoulder annular portions and the central annual portion (figure 4).
Regarding claim 35, Chen teaches that the number of shoulder blocks is greater than the number of lateral blocks (figure 4).
Regarding claim 36, Chen teaches that the number of shoulder blocks is twice the number of lateral blocks (figure 4).
Regarding claim 37, Chen teaches that the circumferential dimension of each of the lateral blocks is substantially equal to a circumferential direction of two shoulder blocks (figure 4).
Regarding claim 39, it would have been obvious to one of ordinary skill in the art to creating a car tire in order to have an appropriately sized tire for a car, therefore given the disclosed tread pattern (see figure 4), Chen suggests a circumferential length for the shoulder blocks of smaller than 55 mm.
Regarding claim 40, Chen teaches that the first and second portions of a same central block are circumferentially staggered (figure 4).
Regarding claim 41, Chen teaches that the elongate portion of the lateral blocks has an extension in a circumferential direction greater than an extension in the circumferential direction of the head portion (figure 4).
Regarding claims 42-43, it would have been obvious to one of ordinary skill in the art to use circumferential grooves with a width greater than 7 mm and a depth greater than 10 mm as conventional widths and depths for passenger tire circumferential grooves.
Regarding claim 44, Chen teaches that the circumferential grooves are zigzag (figure 4).
Regarding claim 45, Chen teaches or suggests that the central annular portion has a void-to-rubber ratio smaller than 0.4 (figure 4).
Regarding claim 46, Chen teaches that the central and lateral blocks have a plurality of sipes (figure 4).
Regarding claim 47, Chen teaches a design for a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves, the central annular portion having at least one circumferential row of central blocks, comprising a plurality of central blocks, and at least two rows of lateral blocks, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks are circumferentially separated by first transverse grooves, the central blocks have a first and a second portion located opposite to each other relative to the equatorial plane (X-X), about 11 central blocks and about 11 lateral blocks per side are shown on the figure, the figure showing an entire side of the tire, therefore teaching a specific embodiment where the central blocks and the lateral blocks can have a circumferential dimension of about 4.5% (100/22) of a development extension of the tread band of the tire, the lateral blocks have an elongate portion and a head portion located at an end of the elongate portion; the elongate portion having a dimension (S1) in an axial direction and the head portion having a dimension (S2) in the axial direction, where S2 > S1, the elongate portion extends according to an extension direction forming an angle relative to the equatorial plane (X-X) comprised between 0° and 30°, the elongate portion has an axially outer lateral wall facing one of the circumferential grooves and an axially inner lateral wall facing one of the first and second portions of the central blocks, and the head portion has a first transverse wall forming with the axially inner lateral wall a concavity which points towards the equatorial plane (X-X) and wherein the first or the second portion of a central block subsequent in the axial direction faces the concavity and is at least partially surrounded by the axially inner lateral wall and by the first transverse wall, the first and second portions of a same central block are circumferentially staggered, and the first and second portions have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (figure 4 and annotated figure 4 above).  It would have been obvious to one of ordinary skill in the art to use the tread pattern of Chen in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Chen in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Chen's tread pattern.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
With regards to Chen, Applicant argues that Chen does not teach that the drawings are to scale, and therefore cannot teach or suggest that the central and lateral blocks have a circumferential length of greater than 2% of the tread length, or that the elongate portion extends at an angle of 0 to 30 degrees to the equator. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). It is noted that Chen discloses detailed drawings, not mere schematics, and displays an entire side of a tire. As was set out in the rejection above, Chen teaches about 11 central and lateral blocks per side are shown on the figure, the figure showing an entire side of the tire, therefore teaching a specific embodiment where the central blocks and the lateral blocks can have a circumferential dimension of about 4.5% (100/22) of the tread length, well above the claimed at least 2%. Further, most of the elongate portion extends along the circumferential direction, and the overall elongate portion extends at substantially less than 30 degrees, thus rendering the claimed range obvious. Regarding Applicant’s arguments about the axial dimensions S1 and S2, these dimensions are clearly shown by Chen (see annotated figure above). Regarding Applicant’s arguments with respect to the elongate portion axially outer and inner lateral walls, see the annotated figure above. Regarding Applicant’s arguments with respect to the head portion first transverse wall, axially inner lateral wall, concavity, and the partial surrounding of the central block, see the annotated figure above. Regarding Applicant’s arguments with respect to the first and second transverse walls, see the annotated figure above.
With regards to Manitz, Applicant argues that Manitz does not teach that the drawings are to scale, and therefore cannot teach or suggest that the central and lateral blocks have a circumferential length of greater than 2% of the tread length, or that the elongate portion extends at an angle of 0 to 30 degrees to the equator. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). It is noted that Manitz discloses a detailed drawing, not a mere schematic. As was set out in the rejection above, Manitz teaches about 6 central and lateral blocks on the figure, which appears to be a substantial portion of the overall tread, given the relative dimensions of tread width and length displayed, suggesting that the blocks have or can have a circumferential length of greater than 2% of the overall tread length. Further, the elongate portion extends along the circumferential direction, thus rendering the claimed range obvious. Regarding Applicant’s arguments with respect to the first and second transverse walls and first transverse groove, see the annotated figure above. Regarding Applicant’s argument about the first and second portions of a same central block are circumferentially staggered, Applicant states that the first and second portions overlap for at least 2/3 of their circumferential extension. However, this indicates that the first and second portions, do not overlap for about 1/3 of their circumferential extension, and there is no minimum staggering required by the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (KR20020093583) teaches using blocks with an average circumferential length of 4 to 5% of a tire length (see abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 21, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749